          Case 2:18-cv-00093-BHS Document 102 Filed 01/27/20 Page 1 of 3




1                                                                         Honorable Benjamin H. Settle

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                             WESTERN DISTRICT OF WASHINGTON
8                                      AT TACOMA

9    CECILIA GOETZ,
                                                        No. 2:18-cv-00093
10                                    Plaintiff,
                                                        STIPULATION FOR VOLUNTARY
11
            v.                                          DISMISSAL WITH PREJUDICE
12
     NATIONAL RAILROAD PASSENGER
13   CORPORATION d/b/a AMTRAK,
14                                  Defendant.
15

16
            The parties in the above-captioned matter stipulate and agree under Fed. R. Civ. P.
17
     41(a)(1)(A)(ii) that the Court may dismiss with prejudice all claims, causes of action, and
18
     parties, with each party bearing that party’s own costs, expenses, and fees.
19

20          DATED this 27th day of January, 2020.

21   Presented by:

22   SCHROETER, GOLDMARK & BENDER
23

24
     s/ Elizabeth McLafferty
25   ELIZABETH J. MCLAFFERTY, WSBA #45291
     SIMS WEYMULLER, WSBA #33026
26   CRAIG SIMS, WSBA #28267
     KAITLIN WRIGHT WSBA #45241

     STIPULATION FOR VOLUNTARY DISMISSAL
     WITH PREJUDICE - 1                                    SC H ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
     (Case No. 2:18-CV-00093)                                     Phone (206) 622-8000 Fax (206) 682-2305
          Case 2:18-cv-00093-BHS Document 102 Filed 01/27/20 Page 2 of 3




1    Schroeter Goldmark & Bender
     810 Third Avenue, Suite 500
2    Seattle, WA 98104
     Phone: (206) 622-8000
3
     Fax: (206) 682-2305
4    Email: mclafferty@sgb-law.com
             sims@sgb-law.com
5            csims@sgb-law.com
             wright@sgb-law.com
6
     Counsel for Plaintiff
7

8    LANE POWELL PC

9
     s/ Tim D. Wackerbarth
10   Tim D. Wackerbarth, WSBA #13673
     Andrew G. Yates, WSBA #34239
11
     Warren E. Babb, WSBA #13410
12   Katie Bass, WSBA #51369
     1420 Fifth Avenue, Suite 4200
13   Seattle, WA 98111-9402
     Phone: (206) 223-7000
14   Fax: (206) 223-7107
15   Email: wackerbartht@lanepowell.com
             yatesa@lanepowell.com
16           babbw@lanepowell.com
             bassk@lanepowell.com
17
     LANDMAN CORSI BALLAINE & FORD
18

19
     s/ Mark Landman
20   Mark Landman
     John A. Bonventre
21   (Limited Admission Pursuant to APR 8(b))
     120 Broadway, 27th Floor
22   New York, NY 10271
23   Phone: (212) 238-4800
     Fax: (212) 238-4848
24   Email: mlandman@lcbf.com
             jbonventre@lcbf.com
25
     Counsel for Defendant
26


     STIPULATION FOR VOLUNTARY DISMISSAL
     WITH PREJUDICE - 2                         SC H ROETER GOLDMA R K & BENDER
                                                500 Central Building 810 Third Avenue Seattle, WA 98104
     (Case No. 2:18-CV-00093)                          Phone (206) 622-8000 Fax (206) 682-2305
          Case 2:18-cv-00093-BHS Document 102 Filed 01/27/20 Page 3 of 3




1                                  CERTIFICATE OF SERVICE

2
            I hereby certify that on January 27, 2019, I electronically filed the foregoing with the
3
     Clerk of the Court using the CM/ECF system which will send notification of such filing to
4
     the following:
5
     Andrew Gordon Yates yatesa@lanepowell.com, docketing-sea@lanepowell.com,
6    mitchells@lanepowell.com
7
     Tim D. Wackerbarth wackerbartht@lanepowell.com, docketing-sea@lanepowell.com,
8    mitchells@lanepowell.com, wallg@lanepowell.com

9    Warren E. Babb , Jr babbw@lanepowell.com, docketing-SEA@lanepowell.com,
     strayerd@lanepowell.com
10

11   Katie Bass bassk@lanepowell.com, docketing-SEA@lanepowell.com,
     flabela@lanepowell.com
12
     Mark S Landman        mlandman@lcbf.com
13
     John A Bonventre      jbonventre@lcbf.com
14

15   Sims G Weymuller       Sims@sgb-law.com, burgess@sgb-law.com, mendoza@sgb-law.com

16   Elizabeth Jean McLafferty     mclafferty@sgb-law.com

17   Craig Sims       csims@sgb-law.com
18
     Kaitlin Wright     wright@sgb-law.com
19

20          DATED:          27th day of January, 2020, at Seattle, Washington.

21
                                                      s/ Alder Burgess
22
                                                      ALDER BURGESS, Paralegal
23                                                    SCHROETER GOLDMARK & BENDER
                                                      810 Third Avenue, Suite 500
24                                                    Seattle, WA 98104
                                                      Phone: (206) 622-8000
25                                                    Fax: (206) 682-2305
                                                      Email: burgess@sgb-law.com
26


     STIPULATION FOR VOLUNTARY DISMISSAL
     WITH PREJUDICE - 3                                   SC H ROETER GOLDMA R K & BENDER
                                                           500 Central Building 810 Third Avenue Seattle, WA 98104
     (Case No. 2:18-CV-00093)                                     Phone (206) 622-8000 Fax (206) 682-2305
